JE fernii?                                             04/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 21-0175


                                       OP 21-0175
                                                                           FILED „.
 DANIELLE MARTHIA FAUQUE,                                                 APR 2 7 2021
                                                                                   enwood
              Petitioner,                                           CleBrkoworSTrepreme Court
                                                                       State nr Monte
                                                                                        na


       v.                                                           ORDER

 SHANE HILDENSTAB,

              Respondent.


       Danielle Marthia Fauque has filed a Petition for Writ ofHabeas Corpus,challenging
the Lewis and Clark County District Court's revocation ofher 2019 sentence for possession
of marijuana with intent to distribute. She states that she originally received a suspended,
five-year commitment to the Department ofCorrections(DOC). She further states that she
was "re-suspended in August of 2020." At that time, she adds that she entered into
Drug Court. Fauque explains that while attending Drug Court, she failed a urine analysis
test; she contends that she had car problems, causing her to miss another test. Fauque
dropped out of Drug Court "out of frustratioe and was later arrested for absconding.
Fauque states that she now has been sentenced to the DOC for five years with the
recommendations of treatment and pre-release. She asks for her original charge "to be
lessened or expunge& under "H.R. 3884, MORE Act of 2020."
      We secured copies ofthe District Court's register of actions and final judgment. In
February 2019, the State charged Fauque with criminal possession with intent to distribute
marijuana, pursuant to § 45-9-103(1), MCA (2017). After arraignment, the District Court
released Fauque upon conditions. About two weeks later, the court issued an anest warrant
that it later quashed. Fauque entered a guilty plea, and the court sentenced her on
June 25, 2019.    The State filed its first petition to revoke the next year.               On
August 27, 2020, the District Court held a hearing and revoked Fauque's suspended
sentence. The State filed a second petition to revoke about four months later. A warrant
was served in early March 2021, and a request for expungement of the original charge was
filed on March 30 with the court. On April 8, 2021, the District Court revoked Fauque's
suspended sentence based upon her admissions to two probationary violations. The court
entered an amended judgment, committing Fauque to the DOC for five years and awarding
credit for time served each year.
       Habeas corpus affords an applicant an opportunity to challenge collaterally the
legality of her present incarceration. Lott v. State, 2006 MT 279, ¶ 9, 334 Mont. 270,
150 P.3d 337; 46-22-101(1), MCA. Fauque has not demonstrated a facially invalid
sentence on the face ofher petition. She is not entitled to have her original charge lessened
or expunged under H.R. 3884, a federal resolution to decriminalize marijuana that passed
the U.S. House and has been received in the U.S. Senate. The Congress has not passed this
proposed legislation, and it has not become law. Fauque retains her right of appeal from
the District Court's judgment of revocation, but she is barred from challenging that
revocation through habeas corpus. See § 46-20-101,-104, MCA;M. R. App. P. 4(5)(b)(i);
§ 46-22-101(2), MCA.
      IT IS THEREFORE ORDERED that Fauque's Petition for a Writ ofHabeas Corpus
is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Danielle Marthia Fauque at the address on her Petition as well as c/o Gallatin County Jail,
605 South 16th Avenue, Bozeman, MT 59715.
       DATED thisa---3-      ay of April, 2021.



                                                                Chief Justice
a,%